Appeal from order directing the State Comptroller to pay a portion of a fund to the judgment debtor. The Comptroller has eighty-five dollars in his possession in connection with the surrender of liquor license 4029, issued to Petrus J. Block, licensee. This sum is claimed by the appellant bank, as assignee, and a portion by Esbeco Distilling Corporation, judgment creditor of Block. Disposition summarily of the fund may not be made when its ownership is the subject of an arguable controversy. (Kenney v. South Shore N. G. & F. Co., 201 N. Y. 89; Matter of Delaney, 256 id. 315; Rosenberg v. Rosenberg, 259 id. 338; Woodside Presbyterian Church v. Burden, 240 App. Div. 43; Powley v. Dorland Building Co., Inc., 256 id. 934.) In Alchar Realty Corp. v. Meredith Restaurant, Inc. (256 App. Div. 853) this court determined that an arguable controversy did not exist. Order reversed, on the law and facts, with ten dollars costs and disbursements. Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ., concur.